In the light of all of the evidence which was before the jury, a verdict in the sum of fifteen thousand dollars is, in my opinion, so excessive as to indicate unerringly that the jury was controlled by passion and prejudice; and if controlled by passion and prejudice in fixing the amount, it is but fair to assume that the jury was also controlled by the same passion and prejudice in passing upon the other issues in the case. If that be true, then a mere reduction of the verdict by the trial court does not reach the evil or cure its effects. In very many cases in this court, it has been held that, under a situation comparable to the one here, a new trial should be awarded as a matter of right and in furtherance of the ends of justice. De Phillips v. Neslin,155 Wn. 147, 283 P. 691, and cases there cited; Puget SoundLumber Co. v. Mechanics'  Traders' Insurance Co., 168 Wn. 46,10 P.2d 568. *Page 408 
In my opinion, the judgment should be reversed and a new trial should be ordered. I therefore dissent.
BEALS, C.J., and HOLCOMB, J., concur with TOLMAN, J.